                                                                     Case 2:16-cv-00611-APG-EJY Document 121 Filed 04/16/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            3    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                            8
                                                                 Attorneys for Bank of America, N.A., successor
                                                            9    by merger to BAC Home Loans Servicing, LP
                                                                 fka Countrywide Home Loans Servicing, LP
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                               UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                      DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   BANK OF AMERICA, N.A., SUCCESSOR                     Case No.: 2:16-cv-00611-APG-EJY
                                                                 BY MERGER TO BAC HOME LOANS
                                                            14   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP;
                                                            15                                                        ORDER TO RELEASE BOND
                                                                               Plaintiff,
                                                            16
                                                                 vs.
                                                            17
                                                                 TIARA        SUMMIT     HOMEOWNERS
                                                            18   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC; and ALESSI & KOENIG, LLC,
                                                            19
                                                                               Defendants.
                                                            20

                                                            21   AND RELATED CASES.
                                                            22

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                                                                  1
                                                                 57747129;1
                                                                     Case 2:16-cv-00611-APG-EJY Document 121 Filed 04/16/21 Page 2 of 2




                                                            1                 Defendant SFR Investments Pool 1, LLC demanded plaintiff Bank of America, N.A.,

                                                            2    successor by merger to BAC Home Loans Servicing, LP fka Countrywide Home Loans Servicing,

                                                            3    LP (BANA) post a cost bond pursuant to NRS 18.130(1) [ECF No. 9]. This court thereafter ordered

                                                            4    BANA to post a $500 bond [ECF No. 10]. A $500 cash deposit was subsequently made by

                                                            5    Akerman, LLP on behalf of BANA [ECF No. 26]. The purpose of the cost bond is to provide

                                                            6    "security for the costs and charges which may be awarded against [the] plaintiff . . ."           NRS

                                                            7    18.130(1).

                                                            8                 On January 22, 2021, the court entered an order dismissing this action with prejudice [ECF
                                                            9    No. 116]. As this matter is now concluded, the court will refund to Akerman LLP, on behalf of
                                                            10   BANA, the $500.00 security bond, plus interest.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134




                                                            12                Dated: April 16, 2021.
AKERMAN LLP




                                                            13

                                                            14
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                            15                                                            Case No.: 2:16-cv-00611-APG-EJY
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                      2
                                                                 57747129;1
